Citation Nr: 1437391	
Decision Date: 08/21/14    Archive Date: 08/27/14

DOCKET NO.  09-26 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent prior to March 17, 2011 and to a disability rating in excess of 70 percent thereafter for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from February 1965 to January 1967 and from January 1969 to March 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The evidence of record includes current diagnoses of depression and PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the veteran's description of the claim, reported symptoms, and the other information of record).  As noted above, the Board has characterized the Veteran's claim as that of a psychiatric disorder, to include PTSD.

In March 2010, the Veteran testified before the undersigned Veterans Law Judge during a video conference hearing.  A transcript of this proceeding has been associated with the claims file.

The Board remanded this matter in February 2011 for additional development, which has been substantially completed.  See Stegall v. West, 11 Vet. App. 268 (1998).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  Prior to March 17, 2011, the Veteran's symptoms of slightly depressed mood, exaggerated startle response, nightmares, sleep problems, low energy and motivation, and isolative behavior resulted in occupational and social impairment with occasional decrease in work efficiency but not occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood.

2.  Since March 17, 2011, the Veteran's PTSD has not resulted in total occupational and social impairment.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent prior to March 17, 2011 and to a disability rating in excess of 70 percent thereafter for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO's April 2008 letter to the Veteran satisfied the duty to notify provisions relating to the Veteran's claim at issue herein.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, including the opportunity to present pertinent evidence.  The letter also notified him that he must submit, or request that VA obtain, evidence of the worsening of his disabilities and the different types of evidence available to substantiate his claim for a higher rating.  For these reasons, the Board finds that the content requirements of the notice VA is to provide have been met and no further development is required regarding the duty to notify.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The duty to assist the Veteran has been satisfied.  The RO has obtained the Veteran's service treatment records and his identified VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Moreover, the Veteran has been afforded VA examinations that are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Specifically, the April 2008 and March 2011 examiners took into account the Veteran's statements and treatment records, which allowed for a fully-informed evaluation of the claimed disability.  Id.

As such, there is no indication in the record that additional evidence relevant to the issues being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 120.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974).




Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2013).  In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

Here, the Veteran's PTSD is currently assigned a 30 percent rating under Diagnostic Code 9411.  See 38 C.F.R. § 4.132.  Under Diagnostic Code 9411, a 30 percent evaluation is contemplated when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The nomenclature employed in the portion of VA's Rating Schedule that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "DSM-IV").  38 C.F.R. § 4.130.  DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual.

Under DSM-IV, GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships.

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

Symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely the basis of social impairment.  38 C.F.R. § 4.126(b).

A February 2008 VA treatment record shows the Veteran reported feeling depressed.  The provider observed depressed mood and sad effect.  The Veteran reported having significant problems being around people.  He refused to be in crowds and isolated himself.  He reported an exaggerated startle response, weekly nightmares, and sleep problems.  He was drinking a six-pack of beer a day.  Depressive symptoms included sadness, lack of energy, difficulty staying asleep, loneliness, and isolative behavior.  The Veteran said his depressive symptoms had significantly increased over the past 10 years.  The Veteran could not identify a specific trigger for the increase in symptoms but noted his financial difficulties and the death of his wife, to include feelings of guilt over the deteriorating relationship with his wife before her death.  He said he was unable to work in the past year to year-and-a-half because of his heart problems and high blood pressure.  He had a good relationship with his grown children.  The provider assigned a GAF score of 60.

A March 2008 VA treatment record indicates that the Veteran reported feelings of sadness, aggravation, and frustration daily, primarily associated with financial stressors.  He said he interacted with family and friends several times per week and was happy about the weather.  He admitted to drinking a six-pack of beer and two shots of vodka per day.  The provider observed no abnormalities of mood, affect, orientation, thought processes, speech, dress, or hygiene.

During an April 2008 VA examination, the Veteran reported that he was not doing well and was feeling more depressed.  He said he was easily startled and was uncomfortable in crowds.  He indicated that he did not like being around people but would occasionally visit with relatives.  He reported drinking seven to eight beers a day.  The examiner observed that the Veteran made virtually no eye contact and that he displayed considerable dysphoria.  The Veteran's mood was depressed.  The examiner indicated that the Veteran's symptoms were mild and had persisted for a number of years.  The examiner noted some social isolation but did not find evidence that the Veteran's mental health would preclude employment.  A GAF score of 55 was assigned.

A June 2008 treatment record indicates that the Veteran's mood was slightly depressed.  No change in drinking pattern was reported.  The provider assigned a GAF score of 60.  In July 2008, the Veteran admitted to cutting hard liquor out of his diet.  No change of symptoms was documented but the Veteran reported a lack of interest in previously pleasurable activities.  He said he isolated himself and lacked motivation.  The provider assigned a GAF score of 55.  By September 2008, the Veteran had returned to drinking liquor.  No change in symptoms was noted.  A GAF score of 60 was assigned.

A September 2008 treatment record notes GAF scores ranging from 73 to 75 and shows low mood, low energy, decreased appetite, and restlessness.  The Veteran continued to avoid people and drink each day.  His symptoms remained relatively stable throughout the rest of 2008 and into 2009.

The Veteran provided testimony before the Board in March 2010.  He testified that his daughter checked on him weekly.  He said he had few friends and rarely left home.  He rarely saw his grandchildren.  He reported that he had therapy sessions for his mental health once per month; however, he felt the need to go twice a month or biweekly.  He testified that his providers suggested group therapy but he said he was not ready to be around people.  He reported that he felt depressed all the time.

Treatment records dated July 2009 show a slightly elevated mood and reports of having friends and relatives over for a barbeque.  He continued to drink a six-pack of beer per day.  In August 2009, his mood was slightly depressed.  He reported that his brother-in-law committed suicide and that he was in shock over the news.  No change in alcohol consumption was noted.

The Veteran's symptoms remained relatively stable until April 2010 when his provider observed depressed mood and affect.  The Veteran reported passive suicidal ideation due to the death of three family members since November 2009.  He denied plan or intent and denied suicidal ideation at the time of his therapy session.  He indicated that he needed to increase the number of therapy sessions and his provider agreed.  No change in alcohol consumption was noted.

In July 2010, the Veteran reported fluctuating mood.  He indicated that he had been feeling depressed due to vehicle problems.  The provider noted slightly depressed mood.  Similar symptoms were reported and observed in December 2010.  The Veteran expressed feelings of stress and anxiety due to the social aspect of the holiday season and his financial strain.  He also reported having difficulty because he lost three family members around the same time in 2009.  No change in alcohol consumption was noted.  In January 2011, the Veteran set goals to see friends, go fishing and sightseeing, and possibly get a dog.

During the March 2011 VA examination, the Veteran reported depression, poor concentration, intrusive thoughts, sleep disturbance, nightmares, guilt, nervousness, worries, and an inability to relax.  He said he felt depression practically every day and during these times, he had no motivation.  He described being nervous around people, being unable to relax when shopping, and being unable to go to restaurants due to discomfort.  He had nightmares a couple of times per week and daily thoughts about Vietnam.  He said he usually slept two hours at a time but sometimes slept up to four hours.  He described difficulty with his appetite, having lost 15 pounds over the last 3 years.  He also reported problems with concentration and memory.  He continued to drink six to ten beers a day.  The examiner reviewed the Veteran's medical history and noted that the Veteran had been assigned a GAF score of 50 in August 2001 and 55 in April 2008.  The examiner observed that the Veteran had been assigned a GAF score of 75 in 2008 and 2010; however, the examiner indicated that the treatment notes did not support the assignment of such high scores.  The examiner stated that the Veteran lived alone and did not participate in any activities.  He did the minimum chores and errands, visited friends once a week, and saw his daughter once per week.

The examiner observed nervous affect and sad and anxious mood.  His thinking was logical but slow and his thoughts were preoccupied with Vietnam.  The examiner found that the Veteran's relationships with others were fair in quality but with a low frequency of contact and a preference to be alone.  The Veteran's self-esteem was low and he continued to have a moderate alcohol problem.  The examiner noted that the Veteran was slightly distracted during the interview.  His capacity for abstract thinking and estimated intellectual functioning level was in the average to low average range.  The examiner also found that the Veteran's judgment was diminished by his depression.

The examiner found that the Veteran's symptoms were moderate to severe with impaired social relationships, judgment, mood, and range of activities.  The examiner also found that the Veteran had deficiencies in most areas of his occupational and social functioning because of near continuous depression, difficulty adapting to stressful circumstances, and an inability to establish and maintain effective relationships.  The examiner stated that the Veteran's PTSD had a moderate to severe impact on his employability because it impaired his concentration, thinking speed, social comfort, ability to cooperate with others, ability to deal with conflict, and frustration tolerance.  The examiner opined that if the Veteran had difficulty shopping that he would clearly have difficulty attending work on a regular and reliable basis.  The examiner assigned a GAF score of 50.

The Board has considered all of the evidence but finds that the currently assigned ratings are appropriate.  Prior to March 2011, treatment records show that the Veteran's symptoms were relatively stable and were not of the severity to warrant a rating in excess of 30 percent.  At most, he exhibited slightly depressed mood, exaggerated startle response, nightmares, sleep problems, low energy and motivation, and isolative behavior.  Notably, the Veteran reported that he stopped working due to his heart condition and hypertension.  His condition did not manifest as flattened affect; abnormal speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; and difficulty in establishing and maintaining effective work relationships.  At most, the Veteran had difficulty establishing social relationships due to his isolative behavior.  Notably, he also had impairment due to his depressed mood but this symptom is contemplated under the criteria for a 30 percent rating.  Further, when considering all of the Veteran's reported symptoms prior to March 2011, his disability picture is accurately compensated under the criteria for a 30 percent rating, which contemplates occupational and social impairment with occasional decrease in work efficiency due to depressed mood, anxiety, and chronic sleep impairment.

The Board finds that a rating in excess of 70 percent is not warranted from March 17, 2011 because while the examiner found that the Veteran's psychiatric disorder has a moderate to severe impact on his employability, the examiner did not find that it causes total occupational and social impairment.  Further, the Veteran's psychiatric disorder has not resulted in gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  Consequently, the Board finds that the evidence does not support a disability rating in excess of 70 percent from March 17, 2011.

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b) (1).  The Court has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the manifestations of the psychiatric disorder are not in excess of those contemplated by the schedular criteria.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the increased rating granted herein.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.

Finally, the evidence has raised the issue of entitlement to a TDIU, and that issue is addressed in the remand section below.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Entitlement to a disability rating in excess of 30 percent prior to March 17, 2011 and to a disability rating in excess of 70 percent thereafter for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) is denied.
REMAND

Reason for Remand: To develop the claim for TDIU.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a request for a TDIU rating, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU rating based on such disability is warranted.  

In the March 2011  VA examination report, the examiner stated that the Veteran's PTSD has a moderate to severe impact on his employability because it impairs his concentration, thinking speed, social comfort, ability to cooperate with others, ability to deal with conflict, and frustration tolerance.  The examiner opined that if the Veteran has difficulty shopping that he would clearly have difficulty attending work on a regular and reliable basis.  As such, the Board finds that a claim for a TDIU rating has been raised by the record.  Since the RO has not developed or adjudicated the matter of whether the Veteran is entitled to a TDIU rating, under Rice, the Board must remand for such action.  38 C.F.R. § 4.16.  The severity of the Veteran's service-connected disabilities, his employment history, his education and training, and all other factors having a bearing on the matter must be developed and considered.

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a letter which provides proper and complete notice regarding the claim for TDIU remanded herein.  This notice must include notice of the criteria necessary to substantiate a claim for TDIU, to include on a schedular basis as per 38 C.F.R. § 4.16(a). 

2. Send the Veteran VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, for him to complete, with instructions to return the form to the RO/AMC.
 
3. Complete any additional evidentiary development necessary to adjudicate a claim for TDIU, to specifically include collecting and verifying information concerning the Veteran's complete educational and occupational history. 

4. After completing the above, and awaiting the requisite time for the Veteran to respond, adjudicate whether the Veteran is entitled to TDIU under the provisions of 38 C.F.R. § 4.16, based on impairment attributable to his service-connected psychiatric disorder and residuals of a gunshot wound.  In so doing, the RO may decide to pursue further development of the Veteran's employment history, or obtain additional medical evidence or medical opinion, as is deemed necessary. 

If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


